Citation Nr: 0821500	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  06-00 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for cellulitis of the right 
ankle and skin rash.


ATTORNEY FOR THE BOARD

M. Moore, Law Clerk




INTRODUCTION

The veteran served on active duty from July 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefit sought on appeal.

In his January 2006 VA-Form 9, the veteran requested a 
hearing before the Board at the Detroit RO.  A hearing was 
scheduled for April 2008.  However, the veteran failed to 
appear for the hearing.  As the claims file contains no 
request for postponement prior to the date of the hearing nor 
has the veteran attempted to show good cause for his failure 
to appear, the Board will consider the veteran's request for 
a hearing as withdrawn.  38 C.F.R. § 20.704(d) (2007).

The Board notes that the veteran submitted several additional 
statements, duplicate research, and duplicate treatment 
records after the issuance of the last supplemental statement 
of the case and the certification and transfer of the appeal 
to the Board.  The veteran did not submit a waiver of RO 
review with the evidence received by the Board.  The Board, 
however, does not find it necessary to remand to the RO for 
consideration of this additional evidence as the statements 
are merely cumulative and duplicative of previous 
contentions, and therefore not pertinent.  See 38 C.F.R. 
§§ 19.31, 19.37, 20.1304(c) (2007).


FINDING OF FACT

The veteran does not have cellulitis of the right ankle or a 
skin rash that is attributable to his active military 
service.





CONCLUSION OF LAW

The veteran does not have cellulitis of the right ankle or a 
skin rash that is the result of disease or injury incurred in 
or aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty was satisfied by a letter 
sent to the veteran in August 2004.  The letter addressed all 
four notice elements and was sent prior to the initial 
unfavorable decision by the AOJ.  In this case, the fact that 
the notice did not address either the relevant rating 
criteria or effective date provisions, was harmless error 
because service connection is being denied, and therefore no 
rating or effective date is being assigned.  Therefore, the 
Board finds that VA has fulfilled its duty to notify under 
the VCAA.

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159  
Here, VA obtained the veteran's service medical records and 
VA treatment records from the VA Medical Center in Iron 
Mountain, Michigan, including the associated outpatient 
clinics.  Additionally, the veteran was afforded a VA 
examination in December 2004.

The Court has also generally held that, when service medical 
records are lost or destroyed, VA has a heightened duty to 
assist in the development of a claim and the Board has a 
heightened obligation to explain its findings and 
conclusions.  See Cromer v. Nicholson, 19 Vet. App. 215 
(2005).  Here, most of the veteran's service medical and 
personnel records were reportedly destroyed in the July 1973 
fire at the National Personnel Records Center in St. Louis, 
Missouri, thus imposing this heightened duty on VA and the 
Board.  However, in the veteran's case, the presence or 
absence of an in-service injury is not in question.  Thus, 
the inability to obtain additional service medical records is 
not detrimental to the veteran's claim.  The Board, 
therefore, finds that the VCAA duty to assist has also been 
satisfied.


II. Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  However, that an 
injury or disease occurred in service is not enough; there 
must also be a chronic disability resulting from that injury 
or disease.  If there is no showing of the chronic disability 
during service, then a showing of continuous symptoms after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran claims that he has cellulitis of the right ankle 
and a skin rash as a result of a gunshot wound to the neck 
incurred in combat.  Specifically, the veteran claims that he 
was shot with a wooden bullet which has now fragmented and 
traveled throughout his body, emerging from the skin around 
his right ankle.  The veteran believes that his in-service 
gunshot wound is the cause of his current right ankle 
cellulitis and skin rash.  He, therefore, believes that 
service connection is warranted.

Most of the veteran's service medical and personnel records 
are not available for review, having been reportedly 
destroyed by fire.  However, the one existing service medical 
record documents that the veteran was shot in the neck in 
March 1945 near Luzon, Philippines during World War II.  
Additionally, his discharge papers show that he was awarded a 
Purple Heart Medal and other geographical medals consistent 
with being involved in combat and being injured.  Thus, the 
Board finds that there is sufficient proof of an in-service 
gunshot injury.
It is clear that the veteran also has a current skin 
disability in the area of his right ankle and a rash 
affecting other areas of his body.  Post-service medical 
records show a history of treatment for a right ankle skin 
condition dating back to March 2003.  The veteran has been 
diagnosed with and treated for cellulitis of his right ankle.

In December 2004, the veteran was afforded a VA examination 
in connection with the claim.  The examiner noted the 
veteran's current complaint of wood coming out of his right 
ankle as well as his asserted history of an in-service 
gunshot wound to the neck.  After examining the veteran and 
reviewing the claims file, the examiner provided diagnoses of 
cellulitis to the right ankle healed and exanthematous rash 
to the body.  The examiner concluded that there was no 
correlation between the in-service gunshot wound and the 
current skin disabilities.  Although the examiner stated that 
it was very likely [sic] for the bullet to migrate through 
the body, the Board is convinced that, in the context of the 
rest of his opinion, this was simply a typographical error.

Despite evidence of a current right ankle skin disability, as 
well as a skin rash to the body, and in-service gunshot 
injury, there must be medical evidence of a nexus between the 
two in order for service connection to be warranted.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In consideration of the evidence of record, the Board finds 
that the veteran does not have cellulitis of the right ankle 
or a skin rash that is attributable to his active military 
service.  The only competent medical evidence that directly 
addresses the matter is the VA examiner's opinion from 
December 2004, which fails to link the veteran's current skin 
disabilities to his active service.  The veteran's assertions 
are noted in the VA treatment records, but no medical 
provider related the veteran's skin disabilities to military 
service.

The veteran's own statements are the only evidence that 
contradicts the VA examiner's opinion.  As noted above, the 
veteran believes that the cellulitis of his right ankle and 
skin rash are the result of a fragmented wooden bullet 
remaining from his combat injury.  While the Board does not 
doubt the sincerity of his belief that his skin disabilities 
are related to his time in service, as a lay person without 
the appropriate medical training or expertise, he is not 
competent to provide a probative opinion on a medical matter, 
such as the etiology of his current skin disabilities.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992)).

For all the foregoing reasons, the Board finds that the claim 
of service connection for cellulitis of the right ankle and 
skin rash must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim of service 
connection, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 
1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for cellulitis of the right ankle and skin 
rash is denied.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


